Exhibit 10(c)

WELLS FARGO & COMPANY

SUPPLEMENTAL 401(k) PLAN

(as amended through April 28, 2009)

Sec. 1 Name and Purpose. The name of the Plan is the “Wells Fargo & Company
Supplemental 401(k) Plan” (the “Plan”). This Plan, as amended and restated,
shall be effective January 1, 2008. This Plan is maintained by Wells Fargo &
Company (the “Company”) for the purposes of providing benefits to participants
in the Wells Fargo & Company 401(k) Plan (the “401(k) Plan”) whose contributions
to the 401(k) Plan are limited by Internal Revenue Code (the “Code”) sections
401(a)(17) and 402(g) and providing benefits to eligible employees who have
chosen to defer compensation into a nonqualified deferred compensation plan
maintained by the Company that would otherwise be available for contributions to
the 401(k) Plan.

The terms of this restatement are intended to comply with Code section 409A, as
added by the American Jobs Creation Act of 2004. The terms of this restatement
shall apply to: (i) deferred compensation that relates all or in part to
services performed on or after January 2005, and (ii) deferred compensation that
relates entirely to services performed on or before December 31, 2004 if such
amounts were not yet paid from the Plan as of the effective date of this
restatement. For the period January 1, 2005 through December 31, 2007, the Plan
was administered in accordance with Code section 409A and guidance issued by the
Internal Revenue Service and Treasury.

Sec. 2 Definitions. All references herein to the “401(k) Plan” are references to
the Wells Fargo & Company 401(k) Plan as it may be amended from time to time. In
addition, except where specifically defined in this Plan, all capitalized terms
herein shall have the same meaning as given to those terms in the 401(k) Plan.

Sec. 3 Nonqualified Certified Compensation. Nonqualified Certified Compensation
for purposes of the credits to Plan Accounts under Section 8 means a
participant’s base pay and all approved commissions, bonuses and incentive
payments paid to the participant by the Company or a Participating Employer
during a particular pay period, subject to the following:

 

  (a) Nonqualified Certified Compensation shall include any Salary Deferral
Contributions on behalf of a participant under the 401(k) Plan, any salary
reduction contributions to any cafeteria plan under Code section 125, and any
salary reduction contributions to a qualified transportation fringe benefit
under Code section 132(f)(4) maintained by a Participating Employer.
Nonqualified Certified Compensation shall not include any severance payment. For
a participant who commences a leave of absence that is classified by his or her
Participating Employer as a salary continuation leave of absence, Nonqualified
Certified Compensation shall not include any salary continuation pay paid to the
participant while on a salary continuation leave of absence that is paid
following the pay day for the pay period in which the leave began.

 

  (b) Nonqualified Certified Compensation shall include payments under any
commission, bonus or incentive compensation programs or plans which the Company
designates as included in Nonqualified Certified Compensation by written action
of the Executive Vice President of Human Resources. Notwithstanding the previous
sentence, payments under any such commission, bonus or incentive compensation
plan shall not be included in Nonqualified Certified Compensation to the extent
those payments exceed any limit the Company establishes in such written action.



--------------------------------------------------------------------------------

  (c) Nonqualified Certified Compensation shall include deferrals of base pay,
approved commissions, bonuses and incentive payments for a participant who has
entered into an agreement under a nonqualified deferred compensation plan or
arrangement maintained by the Company or any other Participating Employer under
which payment of such compensation will be deferred to a year subsequent to the
year in which it would otherwise have been paid to the participant, subject to
any limitations imposed by the Company.

 

  (d) Nonqualified Certified Compensation shall include for a participant who
has entered into an agreement under a nonqualified deferred compensation plan or
arrangement maintained by the Company or any other Participating Employer to
defer compensation, the amount of such deferred compensation that would have
been considered Certified Compensation under the 401(k) Plan if it had not been
deferred under the nonqualified deferred compensation plan.

 

  (e) Notwithstanding the foregoing provisions of this section, commencing
January 1, 2003 and solely for purposes of allocating Employer Matching
Contributions under Section 8, any Nonqualified Certified Compensation paid to a
participant while the participant is employed in a position subject to this
subsection (e) shall be disregarded to the extent such Nonqualified Certified
Compensation exceeds $50,000 for a Plan Year.

 

  (1) This subsection (e) applies to any participant who is employed by Wells
Fargo Home Mortgage, Inc. or any of its subsidiaries in any of the following job
categories: Mortgage Consultant, Mortgage Consultant In-House, Mortgage
Consultant Subprime, Mortgage Consultant Emerging Markets, Mortgage Consultant
Reverse, Mortgage Consultant Renovation, Mortgage Consultant Junior, Mortgage
Consultant Team, Retail Sales Supervisor, Subprime Sales Supervisor, Renovation
Sales Supervisor, Escrow Sales Representative, Renovation Staff Consultant,
Marketing Representative, Wholesale Account Executive, Wholesale Account
Executive Subprime or any other job category which Wells Fargo Home Mortgage,
Inc. classifies as equivalent to the job categories listed above. In addition,
this subsection (e) applies to any Participant who is employed by Wells Fargo
Home Mortgage, Inc. or any of its subsidiaries in one of the job categories
listed above (or in any other job category that the Plan Administrator
classifies as equivalent to one of the job categories listed above for purposes
of this subsection (e)) and who is also simultaneously employed by Wells Fargo
Investments, LLC.

 

  (2) If a participant is transferred into a position that is subject to this
subsection (e) during a Plan Year, the $50,000 limit under this subsection for
that Plan Year shall be reduced (but not below $0) by the amount of Nonqualified
Certified Compensation credited to the participant for service during that Plan
Year prior to the transfer date.

 

  (f) For purposes of applying the foregoing provisions of this section:

 

  (1) Nonqualified Certified Compensation does not include any compensation paid
to the Participant following the bi-weekly pay date for the pay period in which
the Participant’s Separation from Service occurs. However, the preceding
sentence ceases to apply on the date, if any, on which the individual again
becomes an Active Participant under the 401(k) Plan.

 

- 2 -



--------------------------------------------------------------------------------

  (2) For purposes of determining Employer Matching Contributions under
Section 8, the Nonqualified Certified Compensation recognized for a particular
calendar quarter, Plan Year or portion of a Plan Year includes compensation not
otherwise excluded under subsections (a) through (e) of this section which is
paid on or after the first day of such period, including any such compensation
related to service performed in a pay period or part of a pay period before the
first day of that calendar quarter, Plan Year or portion of a Plan Year, and all
Nonqualified Certified Compensation paid before the first day or after the last
day of that calendar quarter, Plan Year or portion of a Plan Year will be
disregarded. However, if a former Active Participant becomes an Active
Participant in the 401(k) Plan again during a calendar quarter or Plan Year, any
compensation for periods prior to the date the individual became an Active
Participant again that is excluded from Certified Compensation under the 401(k)
Plan will also be disregarded in determining the contributions under Section 8.

 

  (g) Notwithstanding any provision of this Section 3 to the contrary,
Nonqualified Certified Compensation shall exclude any compensation earned with
respect to services performed on or after July 1, 2009.

Sec. 4 Company and Participating Employers. The “Company” is Wells Fargo &
Company, a Delaware corporation, and any successor to said corporation. Each
Participating Employer in the 401(k) Plan shall also be a Participating Employer
in this Plan if any of its employees are eligible to become participants in this
Plan.

Sec. 5 Participation. Employees of the Company or of any other Participating
Employer who satisfy one or more of the following criteria are eligible to
participate in this Plan:

 

  (a) Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and who enter into an agreement with their respective Participating
Employer under which payment of compensation earned by the participant will be
deferred to a stated year subsequent to the year in which it would otherwise
have been recognized as Certified Compensation under the 401(k) Plan. The
compensation of a participant that is so deferred is referred to in this Plan as
“Deferred Compensation.”

 

  (b) Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and whose Salary Deferral Contributions and/or Employer Matching
Contributions for a Plan Year are limited by Code section 401(a)(17).

 

  (c) Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and whose Employer Matching Contributions under the 401(k) Plan for a Plan
Year did not reach the maximum of six percent of Certified Compensation as a
result of the limitation on Salary Deferral Contributions under Code section
402(g).

 

  (d) Employees who have satisfied one year of Vesting Service under the 401(k)
Plan and whose Employer Matching Contribution under the 401(k) Plan for a Plan
Year is reduced as a result of the Plan’s compliance for such Plan Year with the
nondiscrimination testing requirements of Code sections 401(k)(3) and/or
401(m)(2) and the regulations under said sections.

Notwithstanding any provision of this Section 5 to the contrary, no person who
is not a participant in the Plan on June 30, 2009 shall become a participant on
or after July 1, 2009, and no participant who is not an Active Participant on
June 30, 2009 shall become an Active Participant on or after July 1, 2009.

 

- 3 -



--------------------------------------------------------------------------------

Sec. 6 Establishment of Plan Account. An account (a “Plan Account”) shall be
established under this Plan for each participant.

Sec. 7 Credits for Lost Employer Matching Contributions. For each Plan Year, the
Plan Account of a participant described in Section 5(d) will receive a credit
equal to the amount, if any, by which the participant’s Employer Matching
Contribution under the 401(k) Plan for the Plan Year was reduced as a result of
the 401(k) Plan’s compliance with the requirements described in Section 5(d).
However, the participant’s credit under this section for any Plan Year will not
exceed the limit under Code section 402(g) applicable to that Plan Year
(disregarding any additional catch-up contributions permitted under Code section
414(v)). The credit under this section for each Plan Year shall be made as of
the end of the Plan Year in which the Employer Matching Contribution would have
been reflected in the participant’s 401(k) Plan Account if the reductions
described in Section 5(d) had not occurred with respect to that Plan Year. A
participant shall receive the credit under this section for a Plan Year even if
the participant terminates employment prior to the end of the Plan Year.

Notwithstanding the foregoing, however, the credit made pursuant to this
Section 7 shall be limited as follows:

 

  (a) For the Plan Year commencing January 1, 2009, the credit under this
section to the Plan Account of a participant who was an Active Participant on
June 30, 2009 shall be determined as if the participant had incurred a
Separation from Service on account of his Termination of Employment on June 30,
2009 and did not have any Employer Matching Contribution under the 401(k) Plan
on or after July 1, 2009. In determining the amount of the credit, if any, to
which a participant is entitled for the portion of the Plan Year ending on
June 30, 2009, the Employer Matching Contribution under the 401(k) Plan for such
Plan Year shall be deemed to have been reduced in a “last in, first out” order:
that is, the reduction in Employer Matching Contribution shall be taken first
from the Employer Matching Contribution that matches the participant’s last
contribution for the Plan Year to his 401(k) Account, working backwards there
from to the participant’s first contribution for the Plan Year to his 401(k)
Account, to the extent reductions in the Employer Matching Contribution are
necessary to achieve the 401(k) Plan’s compliance with the requirements
described in Section 5(d).

 

  (b) For any Plan Year commencing after January 1, 2009, no credit shall be
made to a participant’s Plan Account.

Sec. 8 Credits Based on Limits on Contributions. For each Plan Year, the Plan
Account of each participant described in Sections 5(a), 5(b) and/or 5(c) shall
receive Employer Matching Contribution credits equal to the sum of the amounts
determined for each quarter of the Plan Year as follows:

 

  (a) To be eligible to receive a credit with respect to a particular calendar
quarter, the participant must have been eligible to receive Employer Matching
Contributions under the 401(k) Plan for that quarter, and either (i) the
participant was employed by a Participating Employer or an Affiliate on the last
business day of the calendar quarter, or (ii) the participant’s Termination of
Employment occurred during that quarter due to the participant’s Retirement or
Disability or due to the participant’s death. Any Nonqualified Certified
Compensation or Deferred Compensation attributable to a calendar quarter with
respect to which the participant is not eligible to receive Employer Matching
Contributions under the 401(k) Plan will be disregarded in applying this
section.

 

  (b) The participant’s credit under this section for a calendar quarter will be
equal to the sum of the amounts determined under paragraph (1) and paragraph
(2) for that quarter:

 

  (1) The participant’s applicable percent for the Plan Year, multiplied by the
Deferred Compensation deducted from the participant’s compensation during that
calendar quarter.

 

  (2) The amount determined under subparagraph (A) for the quarter, minus the
amount determined under subparagraph (B) for that quarter:

 

  (A) The participant’s applicable percent for the Plan Year, multiplied by an
amount (not less than $0) equal to: (i) the participant’s Nonqualified Certified
Compensation for the portion of the Plan Year ending on the last day of that
quarter, minus (ii) the Deferred Compensation recognized under paragraph (1) for
the current quarter and all previous quarters of the Plan Year, and minus
(iii) the limit on Certified Compensation under Code section 401(a)(17) in
effect for that Plan Year.

 

  (B) The amount determined under this paragraph (2) for all previous quarters
of the Plan Year.

 

- 4 -



--------------------------------------------------------------------------------

  (c) For purposes of this Section 8, a participant’s “applicable percent” for a
Plan Year is equal to the smaller of (i) six percent, or (ii) the percent by
which the participant has elected to have his or her Certified Compensation
reduced for the purpose of making Salary Deferral Contributions under the 401(k)
Plan in the election that is in effect on January 1st of that year. The percent
determined under the preceding sentence shall apply to the participant for the
entire Plan Year without regard to any changes the participant may subsequently
make in his or her deferral election for purposes of contributions to the 401(k)
Plan.

 

  (d) Notwithstanding the foregoing, in the case of a participant employed
during the Plan Year in a position subject to Section 3(e), the total credits
for the Plan Year under subsection (b) shall not exceed the participant’s
applicable percent for the Plan Year, multiplied by an amount (not less than $0)
equal to (i) the limit on Nonqualified Certified Compensation for the Plan Year
under Section 3(e), minus (ii) the participant’s Certified Compensation for the
Plan Year.

 

  (e) Notwithstanding any provision of this Section 8 to the contrary, no credit
under this Section 8 shall be made to a participant’s Plan Account with respect
to any calendar quarter commencing on or after July 1, 2009, except that the
credit determined under Section 8(b)(1) shall be calculated based on the
participant’s Deferred Compensation for all of 2009. No credit under this
Section 8 shall be made to any participant’s Plan Account for any Plan Year
commencing on or after January 1, 2010.

Credits under this section shall be reflected in the participant’s Plan Account
as of the end of the Plan Year in which an Employer Matching Contribution would
have been reflected in the participant’s 401(k) Plan Account if the limits
specified in Sections 5(b) and 5(c) did not apply for that Plan Year and if the
Deferred Compensation had been recognized as Certified Compensation for the Plan
Year.

Sec. 9 Investment of Credits. All participants’ Plan Accounts are allocated
solely to the Wells Fargo & Company Stock Investment Fund, and no other
Investment Funds are available.

Sec. 10 Adjustment and Funding of Accounts. Credits to a participant’s Plan
Account shall be subject to the following:

 

  (a) Credits to participants’ Plan Accounts shall be stated in the form of
shares of Company common stock, the number of which shall be determined by
dividing the amount of the credits made pursuant to Sections 7 or 8 of this Plan
for a Plan Year by the New York Stock Exchange only closing price per share of
Company common stock as of December 31 of that Plan Year. If December 31 is not
a trading date, the closing price per share of Company common stock reported on
the trading date immediately preceding that December 31 shall be used.
Adjustments to the number of shares of Company common stock credited to the
participant’s Plan Account shall be made to reflect dividends paid on Company
common stock pursuant to subsection (c) below. If the Company chooses to fund
the credits to the Wells Fargo & Company Stock Investment Fund, the Company
shall make contributions in cash or in Company common stock to the trust
described in Section 21. Any cash contributions shall be used by the trustee to
purchase shares of Company common stock within 10 business days after such
deposit. Purchase of such shares may be made by the trustee in brokerage
transactions or by private purchase, including purchase from the Company. All
shares held by the trust shall be held in the name of the trustee.

 

  (b) All Plan Account credits shall consist solely of bookkeeping entries.

 

  (c)

Each time a dividend is paid on the Company common stock, the participant shall
receive a credit to the Wells Fargo & Company Stock Investment Fund in his or
her Plan Account. The amount of the dividend credit shall be the number of
shares of Company common stock determined by multiplying the dividend amount per
share by the number of shares credited to a participant’s Wells Fargo & Company
Stock Investment Fund as

 

- 5 -



--------------------------------------------------------------------------------

 

of the record date for the dividend and dividing the product by the New York
Stock Exchange only closing price per share of Company common stock as of the
trading date immediately preceding the dividend payment date.

Sec. 11 Plan Account Statements. The Company may from time to time issue
statements to participants advising them of the status of their Plan Accounts,
but shall not be required to do so. The issuance of such statements shall not in
any way affect the rights of participants hereunder.

Sec. 12 Number of Shares under the Plan/Adjustments for Certain Changes in
Capitalization. As of December 31, 2003, 2,742,974 shares of Company common
stock were credited to Plan Accounts (as adjusted for the August 11, 2006
two-for-one stock split). On and after January 1, 2004, no more than an
additional 4,000,000 shares of Company common stock (as adjusted for the
August 11, 2006 two-for-one stock split) may be credited to Plan Accounts,
except that any share credits to a Plan Account which are forfeited pursuant to
Section 15 may again be credited under the Plan.

If the Company shall at any time increase or decrease the number of its
outstanding shares of Company common stock or change in any way the rights and
privileges of such shares by means of the payment of a stock dividend or any
other distribution upon such shares payable in Company common stock, or through
a stock split, subdivision, consolidation, combination, reclassification, or
re-capitalization involving the Company common stock, then the numbers, rights,
and privileges of the shares that are and may be credited to the Wells Fargo &
Company Stock Investment Fund under the Plan shall be increased, decreased, or
changed in like manner as if such shares had been issued and outstanding, fully
paid, and non-assessable at the time of such occurrence.

Sec. 13. Voting Company Common Stock. If any credits issued pursuant to this
Plan are, in the discretion of the Company, funded in a trust as described in
Section 21, the Company common stock held in trust shall be voted by the trustee
in its discretion.

Sec. 14 Loans and Withdrawals. A participant may not request or receive any
loans or withdrawals from his or her Plan Account. The credits in a
participant’s Plan Account will be paid out only as described in Sections 16, 17
and 18.

Sec. 15 Benefit on Separation from Service. Upon a Separation from Service, a
participant shall be entitled to a benefit equal to the number of shares of
Company common stock credited to the participant’s Plan Account, calculated as
of the end of the calendar year immediately prior to the date benefits are
distributed pursuant to Sections 16 or 17 (except as provided in subsection
(c) of this Section 15), multiplied by the vested percentage determined under
either Sec. 9.1, Sec. 9.2 or Sec. 9.3 of the 401(k) Plan that would be
applicable to the participant at the time the Separation from Service occurs,
disregarding, however, Sec. 9.2(a)(3) and (4) of the 401(k) Plan.

 

  (a) Any portion of the participant’s Plan Account that is not vested at the
time the Separation from Service occurs shall be forfeited.

 

  (b)

For purposes of this Plan, a participant’s “Separation from Service” occurs upon
his or her death, retirement or other termination of employment or other event
that qualifies as a “separation from service” under Code section 409A and the
applicable regulations thereunder as in effect from time to time. The Plan
Administrator shall determine in each case when a participant’s Separation from
Service has occurred, which determination shall be made in a manner consistent
with Treasury Regulation Section 1.409A-1(h). The Plan Administrator shall
determine that a Separation from Service has occurred as of a certain date when
the facts and circumstances indicate that the Company (or an Affiliate,

 

- 6 -



--------------------------------------------------------------------------------

 

if applicable) and the participant reasonably anticipate that, after that date,
the participant will render no further services, or the participant’s level of
bona fide services (either as an employee or independent contractor) will
permanently decrease to a level that is 20% or less than the average level of
the participant’s bona fide services (either as an employee or independent
contractor) previously in effect for such participant over the immediately
preceding 36-month period (or the participant’s entire period of service, if the
participant has been providing services for less than 36 months).

The following presumptions shall also apply to all such determinations:

 

  (1) Transfers. A Separation from Service has not occurred upon the
participant’s transfer of employment from the Company to an Affiliate or vice
versa, or from an Affiliate to another Affiliate.

 

  (2) Medical leave of absence. Where the participant has a medical leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six months, and he or she has not returned to employment
with the Company or an Affiliate, a Separation from Service has occurred on the
earlier of: (A) the first day on which the participant would not be considered
“disabled” under any disability policy of the Company or Affiliate under which
the participant is then receiving a benefit; or (B) the first day on which the
participant’s medical leave of absence period exceeds 29 months.

 

  (3) Military leave of absence. Where the participant has a military leave of
absence, and he or she has not returned to employment with the Company or an
Affiliate, a Separation from Service has occurred on the day next following the
last day on which the participant is entitled to reemployment rights under
USERRA.

 

  (4) Salary continuation leave. A Separation from Service has occurred on the
first day of the Participant’s salary continuation leave taken under the
Company’s salary continuation leave program.

 

  (5) Other leaves of absence. In the event that the participant is on a bona
fide leave of absence, not otherwise described in this Section 15(b), from which
he or she has not returned to employment with the Company or an Affiliate, the
participant’s Separation from Service has occurred on the first day on which the
participant’s leave of absence period exceeds six months or, if earlier, upon
the participant’s termination of employment (provided that such termination of
employment constitutes a Separation from Service in accordance with the last
sentence of the first paragraph of this section).

 

  (6) Asset purchase transaction. If, in connection with the sale or other
disposition of substantial assets (such as a division or substantially all
assets of a trade or business) of the Company or an Affiliate to an unrelated
buyer, the participant becomes an employee of the buyer or an affiliate of the
buyer upon the closing of or in connection with such transaction, a Separation
from Service has not occurred if the Company and the buyer have specified that
such transaction will not, with respect to any individual affected by such
transaction who becomes an employee of the buyer or an affiliate, be considered
a “separation from service” under Treasury Regulation Section 1.409A-1(h), and
such specification meets the requirements of Treasury Regulation
Section 1.409A-1(h)(4).

 

- 7 -



--------------------------------------------------------------------------------

  (c) If a Participant has a Separation from Service and is later reemployed by
a Participating Employer, the Participant will be entitled to a distribution of
his or her Plan Account pursuant to Section 15 upon his or her Separation from
Service notwithstanding the Participant’s reemployment. Any unvested amounts in
the Participant’s Plan Account that were forfeited by the Participant pursuant
to subsection (a) of this Section 15 upon his or her Separation from Service
will be reinstated upon his or her reemployment, provided that the Participant
would be entitled to reinstatement of any forfeited benefit under the 401(k)
Plan at the time of such reemployment.

Sec. 16 Form and Time of Payment of Benefits Upon Separation from Service.
Payment of Plan benefits to a participant upon the participant’s Separation from
Service will be made according to the following provisions:

 

  (a) If the individual became a participant in this Plan on or after January 1,
2008, the entire vested benefit shall be paid in a lump sum as soon as
administratively feasible after the January 1 following the calendar year in
which the participant’s Separation from Service occurs, but no later than the
December 31 of that calendar year.

 

  (b) If the individual became a participant in this Plan prior to January 1,
2008 and is employed by a Participating Employer on January 1, 2008, he or she
may file an irrevocable written election with the Plan Administrator on or
before December 31, 2008 (which election shall be effective January 1, 2009)
that his or her vested benefit shall be paid either (i) in a lump sum as soon as
administratively feasible after the January 1 following the calendar year in
which the participant’s Separation from Service occurs, or (ii) in the form of a
specified number of annual installments, which shall be not less than 2 and not
more than 10, with the first installment commencing as soon as administratively
feasible after the January 1 following the calendar year in which the
participant’s Separation from Service occurs, but no later than the December 31
of that calendar year. If a participant subject to this subsection (b) fails to
file such an election by December 31, 2008:

 

  (1) If the participant had filed an election under the provisions of the Plan
in effect prior to 2008 designating the form of payment, the participant’s
vested benefit shall be paid pursuant to that previous election as soon as
administratively feasible after the January 1 following the calendar year in
which the participant’s Separation from Service occurs, but no later than the
December 31 of that calendar year.

 

  (2) If no previous election had been filed by the participant, the vested
benefit will be paid in a lump sum as soon as administratively feasible after
the January 1 following the calendar year in which the participant’s Separation
from Service occurs, but no later than the December 31 of that calendar year.

 

  (c)

Payment to the participant will be in the form of whole shares of common stock
with cash for any fractional share, net of any required withholding taxes. If
the participant is to receive payment in installments, the amount of each
installment will be equal to the total amount of the participant’s vested Plan
Account at the time the installment is to be paid divided by the number of
installments remaining to be made, including the current

 

- 8 -



--------------------------------------------------------------------------------

 

installment, and the whole shares of Company common stock and cash for any
fractional share to be distributed shall be deducted from the total amount of
the participant’s vested Plan Account.

 

  (d) Notwithstanding anything in this Section 16 to the contrary,

 

  (1) For participants who incur a Separation from Service on or after
January 1, 2008, if the total value of the participant’s vested Plan Account
balance (together with all other vested account balances of the participant
under any other deferred compensation plan of the Company or an Affiliate
required to be aggregated with this Plan under Code section 409A) on the
December 31 immediately following the participant’s Separation from Service (or
if the participant’s Separation from Service occurs on December 31, as of that
date) is less than the limit in effect under Code section 402(g) for the year in
which the Separation from Service occurs, the participant shall receive a lump
sum distribution of his or her entire vested Plan Account as soon as
administratively feasible after the January 1 following the calendar year in
which the participant’s Separation from Service occurs, but no later than the
December 31 of that calendar year. For participants who incurred a Separation
from Service prior to January 1, 2008 and who have not commenced distribution of
their vested Plan Account balance prior to January 1, 2008, if the total value
of the participant’s vested Plan Account balance (together with all other vested
account balances of the participant under any other deferred compensation plan
of the Company or an Affiliate required to be aggregated with this Plan under
Code section 409A) on December 31, 2008 is less than the limit in effect under
Code section 402(g) for the 2008 calendar year, the participant shall receive a
lump sum distribution of his or her entire vested Plan Account as soon as
administratively feasible after January 1, 2009, but no later than December 31,
2009.

 

  (2) If the Plan Administrator determines that the participant is a “Specified
Employee” for purposes of Code section 409A, no lump sum or installment shall be
paid to the participant prior to the date that is six months after the date the
participant’s Separation from Service occurred. Any payment that would otherwise
be made on an earlier date pursuant to the foregoing provisions of this
Section 16 shall be delayed to the extent necessary to comply with the previous
sentence.

 

  (A) For purposes of this Plan, a Specified Employee means:

 

  (1) any participant who is a “key employee” under Code section
416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Code section 416(i)(5)) at any time during the
12-month period ending on the specified employee identification date. For
purposes of determining “key employee” status under Code section
416(i)(1)(A)(i), except as required under such provision and the regulations
thereunder, the term “officer” shall refer to an employee of the Company or an
Affiliate with the title Senior Vice President or above, and

 

- 9 -



--------------------------------------------------------------------------------

  (2) any participant who served as a member of the Company’s Management
Committee at any time during the 12-month period ending on the specified
employee identification date.

 

  (B) For purposes of applying Code section 409A, the “specified employee
identification date” is each December 31. Any person described in paragraph
(A) on a specified employee effective date shall be treated as a Specified
Employee for the entire 12-month period beginning on the following April 1.

 

  (C) Notwithstanding paragraphs (A) and (B) of this subsection (d)(2), in the
event of a corporate transaction to which the Company or an Affiliate is a
party, the Plan Administrator may, in his or her discretion, establish a method
for determining Specified Employees pursuant to Treasury
Regulation Section 1.409A-1(i)(6).

 

  (e) If an individual who became a participant in this Plan prior to January 1,
2008 was not employed by a Participating Employer on that date, any benefit to
which the individual is entitled under the Plan shall be paid pursuant to the
terms of the Plan and any election made by the participant that were in effect
on December 31, 2007, subject to the requirements of subsection (d)(2) if the
individual’s Separation from Service occurred on or after January 1, 2005.

Sec. 17 Death Benefits. If a participant dies while employed, or dies after
incurring a Separation from Service but before receiving his or her benefit
under this Plan, the participant’s remaining vested Plan Account (determined as
provided in Section 15) shall be paid in a lump sum to the participant’s
Beneficiary determined under the 401(k) Plan as soon as administratively
feasible after the January following the calendar year in which the participant
dies, but no later than the December 31 of that calendar year. Payment to the
Beneficiary will be in the form of whole shares of Company common stock with
cash for any fractional share, net of any required withholding taxes.

Sec. 18 Adjustments Upon the Occurrence of Certain Business Transactions. If the
Company shall merge or consolidate with another corporation and the Company is
not the surviving corporation (a “Transaction”), and the consideration received
by the holders of common stock of the Company in the Transaction consists only
of common stock of another publicly owned corporation whose outstanding stock is
listed on the New York Stock Exchange or quoted in the NASDAQ National Market
System (“Publicly-Traded Stock”), each share of Company common stock credited to
a participant’s Plan Account shall be converted to a credit for the number of
shares of Publicly-Traded Stock which the holder of a share of Company common
stock is entitled to receive in such Transaction and, beginning on and after the
effective date of the Transaction, any future credits to Plan Accounts or
payment of vested benefits payable in the form of shares of common stock shall
be made in the form of shares of such Publicly-Traded Stock.

If the consideration received by the holders of common stock of the Company in a
Transaction consists of any consideration other than Publicly-Traded Stock, each
share of Company common stock credited to a participant’s Plan Account shall be
restated as credits for cash in an amount equal to the number of shares of
Company common stock credited to a participant’s Plan Account immediately prior
to the effective date of the Transaction multiplied by the average of the high
and low prices of a share of Company common stock on the New York Stock Exchange
for each of the five trading days preceding the effective date of the
Transaction. Such cash shall automatically be deemed to be invested in one or
more investment accounts that conform to the investment fund options then
provided by the 401(k) Plan, upon such terms and conditions as may be
established by the Human Resources Committee of the Board of Directors.

 

- 10 -



--------------------------------------------------------------------------------

Sec. 19 Nonassignability. A participant’s Plan Account and the shares of Company
common stock credited to a participant’s Plan Account are not assignable or
transferable by a participant or Beneficiary nor shall any participant or
Beneficiary have the power to anticipate, alienate, dispose of, pledge or
encumber his or her Plan Account while the Plan Account is in the possession and
control of the Company. The Plan Administrator shall not recognize any
attachment, garnishment, execution of judgment or other legal process while the
participant’s Plan Account is in the possession and control of the Company. The
designation of a Beneficiary by a participant does not constitute a transfer.

Sec. 20 Unsecured Obligation. The obligations of the Company to make payments
under this Plan constitute only the unsecured (but legally enforceable) promise
of the Company to make such payments. The participant shall have no lien, prior
claim or other security interest in any property of the Company. The Company is
not required to establish or maintain any fund, trust or account (other than a
bookkeeping account or reserve) for the purpose of funding or paying the
benefits promised under this Plan. If such a fund is established, the property
therein shall remain the sole and exclusive property of the Company. The Company
will pay the cost of this Plan out of its general assets. All references to
Account, Accounts, gains, losses, income, expenses, payments and the like are
included merely for the purpose of measuring the Company’s obligation to
participants in this Plan and shall not be construed to impose on the Company
the obligation to create any separate fund for purposes of this Plan.

Sec. 21 Trust Fund. If the Company chooses to fund credits to participants’ Plan
Accounts, all cash contributed for such funding shall be held and administered
in trust in accordance with the terms and provisions of a trust agreement
between the Company and the appointed trustee or any duly appointed successor
trustee. All Company common stock or other funds in the trust shall be held on a
commingled basis and shall be subject to the claims of general creditors of the
Company. Plan Accounts shall be for bookkeeping purposes only, and the
establishment of Plan Accounts shall not require segregation of trust assets.

Sec. 22 No Guarantee of Employment. Participation in this Plan does not
constitute a guarantee or contract of employment with any Participating
Employer. Such participation shall in no way interfere with any rights of a
Participating Employer to determine the duration of a participant’s employment
or the terms and conditions of such employment.

Sec. 23 Withholding of Taxes. The benefits payable under this Plan shall be
subject to the deduction of the amount of any federal, state or local income
taxes, Social Security tax, Medicare tax or other taxes required to be withheld
from such payments by applicable laws and regulations. Any Social Security or
Medicare tax which is required to be withheld based on credits to a
participant’s Plan Account for a year may be withheld from other compensation
payable to the participant by the Participating Employers for that year, or if
no such withholding is possible, may be deducted from the amounts credited to
the participant’s Plan Account.

Sec. 24 Administration. For purposes of Section 3(16)(A) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, the Plan
Administrator shall be the Company’s Executive Vice President of Human
Resources. The Plan Administrator or its delegatee shall have the exclusive
authority and responsibility for all matters in connection with the operation
and administration of the Plan. The Plan Administrator’s powers and duties shall
include, but shall not be limited to, the following: (a) responsibility for the
compilation and maintenance of all records necessary in connection with the
Plan; (b) authorizing the payment of all benefits and expenses of the Plan as
they become payable under the Plan; (c) authority to engage such legal,
accounting and other professional services as it

 

- 11 -



--------------------------------------------------------------------------------

may deem necessary; (d) discretionary authority to interpret the terms of the
Plan; (e) authority to adopt procedures for implementing the Plan, including
policies for determining when a participant has a Separation from Service and
for determining whether a participant is a Specified Employee; and
(f) discretionary authority to determine participants’ eligibility for benefits
under the Plan or the amount of such benefits; and to resolve all issues of fact
and law in connection with such determinations.

Sec. 25 Claims Procedure. The Company shall establish a claims procedure
consistent with the requirements of ERISA. Such claims procedure shall provide
adequate notice in writing to any participant or Beneficiary whose claim for
benefits under the Plan has been denied, setting forth the specific reasons for
such denial, written in a manner calculated to be understood by the claimant and
shall afford a reasonable opportunity to a claimant whose claim for benefits has
been denied for a full and fair review by the Company of the decision denying
the claim. If no such claims procedure has been established for this Plan, any
claim shall be processed according to the claims procedure in effect under the
401(k) Plan.

Sec. 26 Construction and Applicable Law. This Plan is intended to be construed
and administered as an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees as provided in sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. The Plan shall be construed and administered according to the laws of the
State of Minnesota to the extent that such laws are not preempted by ERISA.

Sec. 27 Agent for Legal Process. The Plan Administrator shall be the agent for
service of legal process with respect to any matter concerning the Plan, unless
and until the Company designates some other person as such agent.

Sec. 28 Amendment and Termination. The Board of Directors of the Company or the
Human Resources Committee of the Company’s Board of Directors may at any time
terminate, suspend or amend this Plan in any manner; provided, that to the
extent required by applicable law, rule or regulation, the stockholders of the
Company must approve any amendment to (i) increase the number of shares of
common stock to be credited under this Plan (except for adjustments by reason of
stock dividends, stock splits, subdivision, consolidations, combinations,
reclassifications or recapitalizations), or (ii) make other material revisions
to this Plan. No such action shall deprive any participant of any benefits to
which he or she would have been entitled under the Plan if the participant’s
Separation from Service had occurred on the day prior to the date such action
was taken, unless agreed to by the participant. Upon any termination of this
Plan, all credits to Plan Accounts under Sections 7 and 8 shall cease but the
Plan shall continue in effect for the purpose of distributing benefits that had
accrued prior to the termination pursuant to the provisions hereof as if the
termination had not occurred, unless the Company takes action in accordance with
Code section 409A and the regulations thereunder to cause an earlier
distribution of Plan benefits.

Notwithstanding any provision of this Plan to the contrary, in the event the
maximum number of shares that can be credited to Plan Accounts under Section 12
is reached and, if required by applicable law, rule or regulation, the
stockholders of the Company have not approved an amendment of this Plan
increasing said maximum, all further credits under this Plan shall cease until
such time as the stockholders of the Company give said required approval of such
an amendment increasing the maximum allocation, unless otherwise determined by
the Company’s Board of Directors.

Sec. 29 Savings Clause Relating to Compliance with Code Section 409A. To the
extent any provision of this Plan does not satisfy the requirements of Code
section 409A or any regulations or other guidance issued by the Treasury
Department or the Internal Revenue Service under Code section 409A, such
provision will be applied in a manner consistent with such requirements,

 

- 12 -



--------------------------------------------------------------------------------

regulations or guidance, notwithstanding any provision of the Plan to the
contrary, and to the extent not prohibited by Code section 409A, the provisions
of the Plan and the rights of participants and Beneficiaries hereunder shall be
deemed to have been modified accordingly.

Sec. 30 Effective Date of the Plan. The effective date of this restated Plan is
January 1, 2008. The Plan’s original effective date was July 1, 1988. The Plan
was previously restated in its entirety effective January 1, 2004.

 

- 13 -